EXHIBIT 10.49

SHIPBUILDING CONTRACT

Between

SEABULK OFFSHORE TUG SUPPLY, INC.

And

LABROY SHIPBUILDING AND ENGINEERING PTE LTD

For

HULL T 161

1

LIST OF CONTENTS

     
Article 1
  Definitions
 
   
Article 2
  Subject of the Contract
 
   
Article 3
  Time of Delivery
 
   
Article 4
  Price
 
   
Article 5
  Payment
 
   
Article 6
  Supervision
 
   
Article 7
  Sea Trials and Acceptance of Vessel
 
   
Article 8
  Builder’s Right to Rescind the Contract
 
   
Article 9
  Alterations to the Vessel
 
   
Article 10
  Guarantee
 
   
Article 11
  Delay in Delivery and Deficiencies
 
   
Article 12
  Insurance and Property
 
   
Article 13
  Law Applicable and Jurisdiction
 
   
Article 14
  Miscellaneous
 
   
Article 15
  Validity

2

SHIPBUILDING CONTRACT

for

CONSTRUCTION OF ONE (1) 63 M ANCHOR
HANDLING TUG SUPPLY VESSEL
HULL NO. T 161

This CONTRACT, is entered into this 5th Day of May 2005 by and between

LABROY SHIPBUILDING AND ENGINEERING PTE LTD, a corporation

organized and existing under the laws of Singapore having its office at No. 1,
Maritime

Square #11-23, Harbour Front Centre, Singapore 099253 (hereinafter called

the “Builder”)

on one part; and

SEABULK OFFSHORE TUG SUPPLY, INC.

a corporation organized and existing under the laws of Marshall Islands.
(hereinafter

called the “Owner”) on one part:

IT IS HEREBY AGREED AS FOLLOWS :

3

Article 1

Definitions

In this Contract, the following terms shall have the meaning set forth below:



  1.1   “Contract” or “this Contract” shall, unless the context otherwise
requires, mean this Contract together with any addenda to this Contract, which
may be mutually agreed between the Parties in writing.

1.2 “Parties” shall mean the Builder and the Owner.

1.3 “Builder” shall mean LABROY SHIPBUILDING AND ENGINEERING PTE LTD.

“Owner” shall mean SEABULK OFFSHORE TUG SUPPLY, INC.

1.4 “Classification Society” shall mean AMERICAN BUREAU OF SHIPPING (ABS).



  1.5   “Contract Price” shall mean Price in Article 4 subject to adjustment in
accordance with Article 7, 9 and 11 of this Contract.



  1.6   “Protocol of Delivery and Acceptance” shall mean the Protocol to be
executed by the Builder and the Owner on delivery of the Vessel as referred to
in Article 3 and 7.



  1.7   “Owner’s Furnished Equipment” shall mean the items to be furnished by
the Owner as referred to in the Contract, and as per Exhibit “E”.

          1.8   “Sea Trials” shall have the meaning set forth in Article 7
hereof.

 
       
1.9
  “Builder’s Bank” shall mean :   DBS Bank
6 Shenton Way
DBS Building, Tower One
Singapore 068809
A/c No: 001-053128-0

for payments due to the Builder, or any other first class bank based in
Singapore nominated by the Builder and approved by the Owner.

“Owner’s Bank” shall mean:

Fortis Capital Corp.
Three Stamford Plaza
301 Tresser Blvd.
Stamford, Ct 06901-3239 USA

for payments due to the Owner, or any other first class bank based in the United
States nominated by the Owner and approved by the Builder.



  1.10   “Supervisors” shall mean the person or persons duly authorised by the
Owner to act as its representative or representatives for construction
supervision in conformity with the stipulations of Article 6 hereof.



  1.11   “Technical Specification” shall mean Technical Specification prepared
by Builder Naval Architect, Ms Khiam Chuan Marine Pte. Ltd ref Project:
KCM/Q441, signed by both Parties and forming an integral part of the Contract.



  1.12   “Makers List” shall mean the list as attached to the Technical
Specification and signed by both Parties and forming an integral part of the
Contract.



  1.13   “Contract Documents” shall mean documents and drawings as per Exhibit
“A” signed by both Parties and forming an integral part of the Contract.



  1.14   ”Working Days” shall mean days upon which both Owner’s lender and banks
in Singapore are open for business.

1.15 “Delivery Documents” shall mean the documents referred to in Exhibit “B”.



  1.16   “Effective Date” shall mean the date when the Contract becomes
effective pursuant to Article 15.

1.17 “Vessel” shall mean the New building under Hull No T161 as defined in the
Contract.



  1.18   “Delivery Date” shall mean the date when the completed Vessel shall be
delivered, i.e. April 30, 2007, subject to modifications only in accordance with
this Contract. Effective Date shall be the date when the first installment of
10% is paid to the Builder.

4

Article 2

Subject of the Contract

2.1 Object of the Contract

In consideration of the mutual covenants contained herein the Builder agrees to
build, equip, launch and complete the Vessel at the Builder’s wholly owned
Shipyard known as PT Nanindah Mutiara Shipyard in Batam and to deliver the
Vessel to the Owner after successful sea trials and completion of delivery
formalities in accordance with Article 7 hereof. The Vessel shall be built
according to the Contract Documents. The Contract Documents will form integral
parts of this Contract.

The Vessel shall be delivered to the Owner free of any liens, charges, claims,
mortgages or other encumbrances whatsoever. The Owner agrees to purchase, pay
for, accept and take delivery of the Vessel once completed in accordance with
this Contract.

2.2 Precedence of Contract Documents

In the event of a conflict between the documents set out below the following
order of precedence shall govern:

1) Contract
2) Technical Specification
3) General Arrangement
4) Makers List

2.3 Manner of Construction

Design, materials and workmanship will be in accordance with the Rules and
Regulations of the Classification Society as per paragraph 2.10, laws, rules,
regulations and enactment as per paragraph 2.11 and according to first class
shipbuilding practice and the Technical Specification. All works and
installations not precisely specified in the aforementioned documents shall be
executed to internationally recognized shipbuilding practice.

The Owner shall furnish to the Vessel such items as are set out in the list of
Owner’s Furnished Equipment attached hereto as Exhibit “E” and otherwise as may
be mutually agreed in writing between the Parties.

2.4 Main Dimensions

The Vessel shall have the dimensions and characteristics stated in the Technical
Specification and in the General Arrangement, including the following main
particulars:

         
- length over all
- length between perpendiculars
- breadth moulded
- depth moulded
- draft design
- Gross tonnage
  abt   63.00m
55.80m
15.00m
6.10m
5.00m
1,600 tonnes

- Deadweight abt 1,650 tonnes at 5.00m

         
 
  - Bollard Pullahead
- Free running speed, ahead   minimum80 tonnes
14.50 knots at 4.50m draft
 
       
2.5
  Propelling Machinery  

 
     


The Vessel shall be propelled by 2 units of four stroke diesel engine, each
coupled to a C.P.Propeller in Kort nozzle

The main engines plant shall operate using MDO.

     
2.6
  Fuel Consumption
 
   
 
   
 
  The specific fuel consumption of the main engine, when operating
on, using corrected to a lower (net calorific value of 42,707 KJ
/ kg in accordance with I.S.O. — 3046/I ambient conditions and
without attached pumps shall not exceed : 185gm/kWh with 5%
tolerance.
 
   
2.7
  Speed
 
   

The Vessel’s speed on even keel, at a draft of abt. 4.50 in sea water on trial
conditions, deep water (7 — 8 times the draught), no current, with clean hull
and with the wind not exceeding the force of 2 Bft and sea not exceeding 2 Bft
to be 14.5 knots at 100% MCR.

The speed will be verified on seatrials.

         
2.8
  Bollard Pull.  

 
     

 
            The Vessel’s bollard pull during sea trail at 100% MCR must be:

 
       
 
  Ahead:   80 tonnes minimum.

Bollard Pull to be verified in accordance with relevant section of the Technical
Specifications

2.9 Classification

The Vessel shall be designed, equipped and built under the survey and according
to be the Rules of American Bureau of Shipping to achieve on delivery the
Class Notation: ABS +A1, Combination Tug & Support Fire Fighting Vessel Class 1
(E), +AMS, +ACCU, +DPS-1.

And designed and built in accordance with internationally recognized
shipbuilding standards for new vessels of the type and general characteristics
of the Vessel.

2.10 Rules and Regulations

(i) The Vessel shall correspond on delivery to the Technical Specification.



  (ii)   The Vessel shall be built, equipped and certified complying with all
the applicable laws, regulations, rules according to Article 2.9 hereof and
international conventions of the Marshall Island flag of registry and
requirements of the regulatory bodies in force at the date of signature of this
Contract.

2.11 Certificates

At the time of the Vessel’s delivery to the Owner pursuant to Article 3.1 hereof
respective ABS certificates ( the “ Certificates” ) or preliminary certificates
based on the laws, rules, regulations, and enactment mentioned in Article 2.10
and 2.11 hereof, section 105.4 of the Technical Specifications and issued by
Classification Society, and applicable authorities and Builder, will be supplied
by the Builder to the Owner as per the Technical Specification.

Fees for obtaining these Certificates will be borne by the Builder. Other
certificates required for the Vessel’s registration under Marshall Island flag
shall be procured and paid for by the Owner with the exception of the Tonnage
Measurement Certificate, which shall be for the Builder’s account. Certificates
for Owner’s Furnished Equipment shall be procured and paid for by the Owner.

2.12 Inventories and Delivery Documentation

On or before delivery of the Vessel to the Owner the following will be supplied
by the Builder:



  a)   Inventory as described in the Technical Specification which will be
stored on board as provided for in the Vessel.

b) The Delivery Documents according to Exhibit “B” of this Contract.

2.13 Registration

The Vessel shall be registered by the Owner at its own cost and expense at the
time of its delivery and acceptance subject to the provision of the Certificates
specified in Article 2.12.

5

Article 3

Time of Delivery



  3.1   The Builder shall deliver the Vessel to the Owner afloat at a safe berth
at Builder’s shipyard on the Delivery Date, i.e. April 30, 2007, or 24 months
after the date of this Contract as set forth on page one, which ever is later,
subject to modifications and permissible extensions as provided for in the
Contract. The Builder shall give to the Owner written notice notifying when the
Vessel will be ready for delivery approximately 21 (twenty-one) days before the
anticipated Delivery Date. The Builder shall also give to the Owner written
confirmation 7 (seven) days before the definite Delivery Date.

The Vessel shall be delivered clean, paint work touched up, with all Builder’s
equipment removed to customary good practice, and the Vessel to be fit for
immediate commercial operation.



  3.2   The agreed Delivery Date is subject to force majeure reservations,
mentioned in Article 11.1. Force majeure shall be regarded as occurring if the
delivery, after the Contract has been signed the Builder is prevented or delayed
by extraordinary circumstances or events which the Builder could not reasonably
have anticipated by exercising utmost due diligence when signing the Contract,
e.g. such as but not limited to unforeseeable events within or outside the
Builder’s shipyard as war or warlike conditions, embargoes, mobilizations,
strikes or lockouts, natural catastrophes, fire or other extraordinary events,
beyond the control of the Builder and not which are caused by the Builder’s
fault, error, omission, negligence or imprudence. Force majeure shall moreover
be regarded as occurring if the delivery is prevented or delayed by late
deliveries of major parts (always provided, however, that these services and
deliveries have been ordered by the Builder in a timely manner with due
consideration that delay would be force majeure under this Article if it had
affected the Builder’s obligations). This provision shall not affect the
Builder’s obligation to exercise due diligence in avoiding or minimizing delays.

In force majeure circumstances the Builder may require an extension of delivery
time by as many working days as the Builder proves that the delivery has been
delayed on account of such circumstances. The Builder is obliged to do his
utmost to avoid or minimize the delay. If circumstances occur which in the
Builder’s reasonable opinion may entail delay, the Builder shall as soon as
possible, but at the latest, within 7 days of the commencement of the event of
force majeure notify the Owner thereof in writing and submit documents of
evidence.

The Builder shall also whenever possible, indicate the probable duration of the
delay. If written notice is not given within the above period, force majeure may
not subsequently be invoked.



  3.3   As soon as possible, but in any event within 7 days from the date of
commencement of any delay on account of which the Builder claims that it is
entitled under Article 3.2 hereof to an extension of time of delivery of the
Vessel the Builder shall give notice to the Owner of the date such delay
commenced, the reasons thereof and an estimate of the duration thereof.
Similarly, as soon as possible, but in any event within 7 days after such delay
expires, the Builder shall give notice to the Owner of the date such delay
expired and shall specify the period of the time by which in his judgement the
time for delivery of the Vessel should be extended. In the event of a dispute on
the said period it may be referred to arbitration in accordance to Article 13.



  3.4   The delivery of the Vessel shall be understood as effected upon signing
the Protocol of Delivery and Acceptance as per Exhibit F on behalf of the
Builder and the Owner and a Protocol of Delivery and Acceptance from the Owner’s
lender if required. The Builder shall prepare or cause the preparation of and
furnish to the Owner on delivery of the Vessel the documents referred to in
Exhibit “B” attached hereto.

6

Article 4

Price



  4.1   The Contract Price of the Vessel is United States Dollars: Ten million
nine hundred and seventeen thousand only (US$10,917,000/-)



  4.2   The Contract Price is fixed, i.e., not subject to any adjustment
including but not limited to any rise or fall in rates of wages, cost of
equipment or materials or currencies, save that it is subject only to
adjustments as provided in Articles 7, 9 and 11 hereof.



  4.3   All costs and fees, including taxes concerning payment imposed by
authorities outside the Builder’s country, incurred or imposed by reason of the
transfer of funds to the Builder referred to in paragraphs (a) to (c) of
Article 5.2 hereof shall borne by the Owner provided that the corresponding
costs and fees imposed within the Builder’s country shall be borne by the
Builder.

7

Article 5

          5.1   Payment Installments
 
  Payment of the Contract Price shall be made by the Owner to the Builder by

 
  Three (3) installments as follows:

 
  1st installment (10%) equal to US$1,091,700/- on 5 November 2005.
 
  2nd installment (5%) equal to US$545,850/- on 31 January 2006.
 
  3rd installment (85%) equal to US$9,279,450/- upon Delivery of Vessel
5.2
  Payment Procedures

The Owner shall pay the Builder the aforesaid installment upon presentation of
the following documents :



  (a)   in respect of the First Installment on 5 November 2005 provided the
Invoice has been presented at least fifteen (15) banking days, prior to such
date.



  (b)   in respect of the Second Installment on 31 January 2006 provided the
Invoice has been presented at least fifteen (15) banking days, prior to such
date.



  (c)   in respect of the Third Installment, upon presentation of Protocol of
Delivery and Acceptance of Vessel Signed by both the Owner and the Builder.

5.3 Payment For Modification

The sums due for modifications under Article 9 of this Contract shall be paid as
follow :



  (a)   100% of such sum for modifications agreed upon under Article 9 when the
statement of the adjustment of price is made by the Builder and accepted by the
Owner shall be settled together with the final payment at the Delivery Date.

5.4 Security to be Provided by Builder



  (a)   As security for the obligation to refund installments made by Owner due
to delays or deficiencies of the Vessel as set out in Article 11 or due to
default under this Contract by Builder, Builder shall deliver to Owner a bank
guarantee(s), in a form and with a first class bank reasonably acceptable to
Owner, in amounts sufficient to cover each payment installment made under
Articles 5.1 and 5.2. Builder may provide a series of bank guarantees covering
the amounts of each installment, concurrent with and effective upon the payment
of each such installment.



  (b)   Notwithstanding the installment payment requirements set forth in
Articles 5.1 and 5.2, no such installment shall be due unless and until the bank
guarantee is delivered to Owner covering such installment as provided for in
this Article 5.4.



  (c)   Bank guarantee(s) shall be valid up until the delivery of the vessel to
the Owner and shall be assignable to Owner’s lender.

Article 6

Supervision



  6.1   Until delivery of the Vessel, the Owner shall be entitled to have
permanent Supervisors present at the Builder’s shipyard in order to supervise
the building of the Vessel in accordance with the Contract and the Contract
Documents and to give in writing to the personnel appointed by the Builder
reasonable remarks concerning any deficiency or defect in the building or
testing of the Vessel. Upon receipt of such remarks the Builder shall correct
such deficiencies or defects. However, if in the opinion of the Builder and
supported by the Classification Society the remark does not concern any
deficiency or defect in terms of this Contract, a written statement of the
Builder will be forwarded to the Owner specifying the Builder’s reasons. If the
parties cannot reach agreement, the dispute will be submitted to arbitration
under Article 13.



  6.2   The Owner shall be entitled to employ consultants to supervise from time
to time with regard to the supervision as provided under this Article.



  6.3   The Supervisors shall have the right to participate in any inspection,
tests and trials including the Sea Trials, carried out by the Builder, the
Builder’s subcontractors and/or the Classification Society. In the event of
failure of the Supervisor to be present at any inspections, tests and trials
after reasonable written notice to them of the time and place of such
inspections, test and trials (such notice to be given within the period agreed
upon between the Supervisor and the Builder, which will permit the Supervisors
to be present; at a minimum this period will be 1 day in advance for test and
trial at the Builder’s shipyard, Sea Trials in accordance with Article 6.1
hereof, and five (5) working days for test and trial conducted at any location
other then the Builders shipyard) such inspections, test and trials shall be
performed as if the Supervisor were present and the respective test shall not be
repeated due to the absence of the Supervisor.



  6.4   The Builder shall free of charge arrange for the Supervisors use of such
office space and other reasonable facilities for the Supervisors located at the
Builder’s shipyard or its close proximity as are necessary to enable the
Supervisors to carry on their duties. The office space will be equipped with
office furniture, high speed internet access and at lease two telephones with
separate lines. The Owner shall be entitled to use of a separate facsimile
machine for its own use and equipment to access the internet. The Builder shall
assist the Owner in the installation of same. Costs of telephone, telefax and
email will be borne by the Owner.

The Supervisors shall have free access during any working hours to the Vessel
and any other place in the Builder’s Shipyard where work is being done or
material for the Vessel is being produced or stored in connection with the
construction of Vessel by Builder.

As far as possible the Builder will arrange for the Supervisors to have access
to materials and equipment in the manufacturer’s and subcontractor’s premises as
detailed below:
Main engine(s)
Generator sets
Gearbox & CP Propeller(s)



  6.5   The Supervisors shall properly and reasonably execute their function but
shall not interfere with normal practices of the Builder’s shipyard.



  6.6   The procedure of approval of technical drawings is as follows. Approval
of plans shall not affect Owner’s or Builder’s rights and obligations under this
Contract.



  (a)   The Builder shall submit to the Owner four (4) copies of each of the
plans and drawings, including revised plans, to be submitted to the Owner for
its approval at its address as set forth in Article 14.6 hereof. The Owner
shall, within ten (10) working days after receipt thereof, return to the Builder
the approval or comments, if any, of the Owner. A list of the plans and drawings
to be so submitted to the Owner shall be mutually agreed upon between the
parties hereto.



  (b)   In the event that the Owner or the Owner’s Representative shall fail to
return the plans and drawings to the Builder within the time limit as
hereinabove provided, such plans and drawings shall be deemed to have been
automatically approved without any comment. In the event the plans and drawings
submitted by the Builder to the Owner or the Owner’s Representative in
accordance with this Article do not meet with the Owner’s or the Owner’s
Representative’s approval, the matter may be submitted by either party hereto
for determination pursuant to Article 13 hereof. If the Owner’s comments on the
plans and drawings that are returned to the Builder by the Owner within the said
time limit are not clearly specified or detailed, the Builder shall promptly
request, in writing, clarification from Owner or Owner’s Representative. If such
clarification does not reach the Builder from the Owner within 5 working days of
the Owner’s receipt of such request, the Builder shall be entitled to place its
own reasonable interpretation on such comments in implementing them.



  (c)   The Builder shall not submit or have submitted drawings that are pending
Owner’s approval or comments, if any, in excess of ten (10) drawings. If the
Builder submits more then ten (10) drawings, the Owner can request additional
time for forwarding of the Owner’s approval or comments, if any, for the
specific drawings in addition to the ten (10) working days stipulated above. The
Owners request for additional time will be specific as to drawing and number, of
additional days. Builder will not unreasonably withhold approval of Owners
request for additional time for the Owner to forward approval and comments, if
any. Drawings that the Owner has requested additional time will not be
considered automatically approved until after the additional time has passed.



  (d)   If the Builder thinks that any of the Owner’s comments require an
Alteration to the Vessel as provided for in Article 9 hereof, the Builder will
notify the Owner in writing. The Builder will respond, in writing, to each of
the Owner’s comments.



  6.7   The Owner shall inform the Builder in writing of the names and titles of
the Owner’s Supervisors and of the extent of the Supervisors’ authorization to
undertake decisions on behalf of the Owner. The Owner shall have the right to
send a skeleton crew to the Builder’s shipyard for the purpose of becoming
familiar with the equipment of the Vessel, ship schemes and systems. During the
sea trials, Owner’s skeleton crew may be on board the Vessel but will neither
take any active part in the sea trials nor interfere with the management of the
Vessel by the Builder’s crew.



  6.8   (a) The Builder shall indemnify the Owner against any action, claim or
proceedings, and any costs or expenses incurred thereby, brought against the
Owner or any of the Owner’s servants or agents by any of the Builder’s employees
in connection with or rising from this Contract provided always that such
action, claim or proceedings is not occasioned by the gross negligence or
willful act or omission of the Owner or any of the Owner’s servants or agents.



  (b)   The Owner shall indemnify the Builder against any action, claim or
proceedings and any costs or expenses incurred thereby brought against the
Builder or any of its servants or agents by the Owner’s employees or
representative(s) in connection with or arising from this Contract, provided
always that such an action, claim or proceedings is not occasioned by the gross
negligence or willful act or omission of any of the Builder’s servants or
agents.



  6.9   The Builder shall have no responsibility for salaries and expenses or
the Supervisors and skeleton crew of the Owner or any other person employed by
the Owner for the purpose set forth in this Article 6.



  6.10   The activity of the Supervisors in the shipyard shall not in any way
diminish the Builder’s obligations under this Contract and not delay the
construction and delivery of the Vessel.

8

Article 7

Sea Trials and Acceptance of Vessel



  7.1   The Sea Trials shall be carried out before the Vessel’s Delivery. The
Builder shall give the Owner written notice approximately four weeks before
anticipated Sea Trials. The Builder shall also give written confirmation of the
actual commencement date of the Sea Trials seven (7) days prior thereto. The Sea
Trials shall be performed in the presence of the Owner’s Sea Trials Committee
(the name of whose members shall be provided to the Builder in writing) and the
Classification Society’s representatives. In the event of the failure of the
Owner’s Sea Trial Representative to be present at the Sea Trials after due
notice has been given to the Owner as provided above, the Builder may conduct
the Sea Trials despite the absence of the Owner’s Sea Trial Committee. In such
case, the result of the Sea Trials executed by the Builder and confirmed by the
Classification Society’s representatives shall signify successful completion of
the Sea Trials. This does not apply if by reasons beyond the Owner’s control the
Owner is prevented to send a Committee. In such case the Sea Trials shall be
reasonably postponed to enable the participation of the Owner.



  7.2   The Sea Trials shall be conducted according to the programme of the Sea
Trials required by the Classification Society and in accordance with the
Technical Specification provisions and agreed upon with the Classification
Society and the Owner in due time.

A written Sea Trial agenda will be prepared by the Builder and provided to the
Owner for review and approval seven (7) days prior to the scheduled commencement
of the Sea Trial.

The Builder shall load the Vessel with the required quantity of fuel oil,
lubricating oil and greases, fresh water, and other stores necessary to conduct
the trials as set forth in the Technical Specifications. The necessary ballast
(fuel oil, fresh water and such other ballast as may be required) to bring the
Vessel to the trial load draft, as specified in the Technical Specifications,
shall be supplied and paid for by the Builder whilst lubricating oil shall be
supplied and paid for by the Owner within the time advised by the Builder for
the Sea Trials as well as for use before the delivery of the Vessel to the
Owner. The type of lubricating oil and greases shall be in accordance with the
engine specifications and the Owner shall decide and advise the Builder of the
supplier’s name for lubricating oil and greases before the launching of the
Vessel, provided that the supplier shall be acceptable to the Builder and/or the
makers of all the machinery.



  7.3   Any fuel oil furnished and paid for by the Builder for trial runs
remaining on board the Vessel, at the time of acceptance of the Vessel by the
Owner, shall be bought by the Owner from the Builder at the Builder’s purchase
price for such supply and payment by the Owner thereof shall be made at the time
of delivery of the Vessel. The Builder shall pay the Owner at the time of
delivery of the Vessel for the consumed quantity of any lubricating oil which
were furnished and paid for by the Owner at the Owner’s purchased price thereof.
In measuring the consumed quantity, lubricating oils remaining in the main
engine, other machinery and their pipes, stern tube and the line, shall be
excluded.

         
7.4
  If the Sea Trials
Committee and/or
Classification
Society
representatives
discover on such
Sea Trials defects
or omissions, then
the Builder shall
rectify same at
their own expense
to the satisfaction
of the
Classification
Society and the
Owner as soon as
possible, before   delivery of the Vessel. Should
any serious defects occur during
the Sea Trials, so as to involve
major interruption or irregular
performance of Sea Trials,
new Sea Trials — if required by
the Owner or Classification
Society, shall be carried
out in respect of the
defective installation at the
Builder’s expense.







 
       
7.5
  The Protocol of
Sea Trials
Acceptance shall
be made and shall
be signed by the
Builder and Owner’s
Sea Trial Committee
or if the Sea
Trials are
performed without
presence of the
Owner’s Sea Trials
Committee when the
notices of Sea
Trials have been
given as per   Article 7.1 by the Builder and
the Classification Society’s
representative.

















  7.6   After successful completion of the Sea Trials including providing the
Buyer with a comprehensive written report of all the trial results and
completion of the Vessel in accordance with the Contract and Contract Documents
and when the Builder has performed all of its obligations thereunder and the
Vessel has been completed in accordance with the provisions of this Contract and
Contract Documents including issuance of clean documents as per EXHIBIT “B”
hereof in original, the Builder shall notify the Owner to that effect.

Upon receipt of such notification from the Builder, the Owner shall, within 5
Working Days thereafter, notify the Builder by telex or facsimile confirmed in
writing of the acceptance or non acceptance of the Vessel and in case of non
acceptance, stating the reasons therefor. The Builder shall remedy such defects
within 20 days. The Owner shall then be obliged to sign the Protocol of Delivery
and Acceptance if he accepts the Vessel.

In the event the Owner fails to notify the Builder by telex or telefax confirmed
in writing of the acceptance or non acceptance of the Vessel within 5 Working
Days as from the receipt of Builder’s notification, the Owner shall be obliged
to sign the Protocol of Delivery and Acceptance. If the Owner then fails to take
delivery of the Vessel within 3 days thereof, the Builder shall be entitled to
proceed as per Article 8.



  7.7   If in the course of construction, the Vessel sustains any damages and
the repair of such damage has been carried out to the satisfaction of the
Classification Society and the Owner’s consultant, the owner shall have no right
to refuse the Vessel or lodge any claims for compensation for such damage,
provided that the Vessel is built and is ready for delivery in accordance with
all the terms of this Contract.



  7.8   The Owner shall take possession of the Vessel immediately upon delivery
and acceptance thereof and shall remove the Vessel from the berth of the
shipyard within 5 days after delivery and acceptance thereof is effected. If the
Owner shall not remove the Vessel from the Berth of the shipyard within the
aforesaid 5 days, then, in such event, the Owner shall pay to the Builder a
reasonable mooring charge for the Vessel.



  7.9   The Owner shall not be entitled to reject the Vessel by reason of any
minor or insubstantial items judged from the point of view of standard
shipbuilding and shipping practice as not being in conformity with the
specifications, but, in that case, the Builder shall not be released from the
obligation to correct and/or remedy such minor or insubstantial items as soon as
practicable after the delivery of the Vessel.

9

Article 8

Builder’s Right to rescind the Contract

8.1 Right of Rescission

Save rescission of the Contract is decided in mutual agreement between the Owner
and the Builder, the Builder is not entitled to rescind the Contract, except
under conditions whereby the Owner is in default of performance of his
obligations as defined in Article 8.2 under this Contract. If the Builder wishes
to rescind the Contract the Builder shall follow the procedure to this Article.

8.2 Definition of Default

The Owner shall be deemed to be in default of performance of its obligations
under this Contract in the following cases:



  a)   If the Owner fails to pay any of the installments to the Builder within
the time stipulated in Article 5 hereof, or



  b)   if the Owner fails to take delivery of the Vessel, when the Vessel is
duly tendered for delivery by the Builder under the provisions of Article 7.5
and 7.6 hereof.

8.3 Interest and Charge

If the Owner is in default of payment of any installment as referred to in
Paragraph 8.2 a) of this Article, the Owner shall pay interest on such
installment at the annual rate of 2% above prevailing prime rate of DBS Bank,
Singapore from due-date of the installment until the date of payment to the
Builder of the full amount including interest.

8.4 Effect of Default



  a)   If any default by the Owner occurs, as provided herein before, the
Delivery Date shall be automatically postponed for a period of continuance of
such default by the Owner.



  b)   If any default by Owner as referred to under Paragraph 8.2 a) of this
Article continues for a period of 5 days, the Builder shall give notification to
the Owner and Owner’s lender by fax or telex of such failure, and the Owner and
its lender shall have a further period of 20 days to make good such default.



  c)   If the Owner persists in default after the notification and the further
period granted as stated in Paragraph 8.4a) and b) of this Article, the Builder
may rescind the Contract as provided in Paragraph 8.5 herein below.

8.5 Sale of Vessel

In the event of rescission of the Contract as above provided, the Builder shall
have the option to sell the Vessel and all property thereof, either at private
sale or public auction. Before private sale, the resale price of the Vessel
shall be verified by statements of international brokers and shall be mutually
agreed between the Builder and the Owner.

If the Builder sells at public auction, the Owner may purchase the Vessel at
such auction. Such invitation to attend shall include the place and date at
which the auction will be held, which date shall not be less than 30 calendar
days from the date on which invitation to attend is forwarded to the Owner.

The Owner shall, forthwith upon receipt of such invitation, acknowledge by telex
that the same has been received. The sale at auction may be made by the Builder
upon such terms and conditions as the Builder shall reasonably deem fit, and the
proceeds thereof obtained at either the public auction or private sale shall be
applied to :



  a)   Payment or reimbursement to the Builder of the costs necessarily and
directly incurred by the Builder in connection with the auction or sale;



  b)   Payment of the unpaid balance of the Contract Price to the Builder with
interest as above provided;



  c)   Payment of any other proven loss or damage (excluding consequential
damages) which the Builder may have sustained by reason of the Owner’s default
to the Builder;

d) Payment of the balance remaining thereafter, if any, to the Owner.

If after either of the above events of sale the proceeds of sale exceed the
total amounts to which such proceeds are to be applied as aforesaid, the Builder
shall promptly pay the excess to the Owner without interest, provided, however,
that the amount of such payment to the Owner shall in no event exceed the total
amount of installment already paid by the Owner. If the proceeds of sale are
insufficient to pay such total amounts payable as aforesaid, the Owner shall
promptly pay the deficiency to the Builder upon demand.

10

Article 9

Alteration to the Vessel



  9.1   The Builder shall agree to make any reasonable alteration or additions
to the Vessel requested by the Owner in writing, provided that the programme of
the Builder will not materially be effected by such alteration and provided such
written request takes into account the current status of the Vessel’s
completion. All alterations shall be conducted under the terms of a written
agreement between the Parties duly executed and signed by the Parties, which
shall be made prior to the commencement of the alterations and shall set forth
any change in the Contract Price and/or the Delivery Date of the Vessel and any
other modification to this Contract which may be necessary.



  9.2   If any alterations and/or additions pursuant to 9.1 or 9.3 will cause an
increase or decrease in the dead-weight of the Vessel, and/or cargo capacity,
and/or its stability and/or its speed and/or its fuel consumption, the Builder
will notify the Owner of the need for any Contract provisions with respect to
such characteristics to be adjusted with respect to such alterations and/or
additions and the Owner shall confirm to the Builder whether it wishes such
alterations to proceed.



  9.3   If any new particular design or drawing presented by the Builder and
accepted by the Owner has the effect of changing any item in the Technical
Specification, then this item in the Technical Specification shall be superseded
by the agreed change, provided that the Builder has notified the Owner in
writing of the consequence of changing any item when introducing any new
particular design or drawing.



  9.4   In the event that subsequent to the date of the signing of this Contract
any modifications, deletions or additions are made to the laws and/or rules
and/or regulations applicable to the Vessel or their interpretation or their
application, the Builder will advise the Owner in a similar manner to an Owner’s
modification as described in 9.1 and 9.2 above and will inform the Owner of any
adjustment of speed requirements and / or price adjustment any other adjustment
whatsoever of this Contract and Contract Documents, referred to in the Exhibit
A. The Owner may apply to the Classification Society or other regulatory bodies
for a waiver of compliance to any modifications, otherwise the Builder will
effect them after receiving written authorization from the Owner. The costs or
savings relating to these alterations will be for the account of the Owner.



  9.5   Modifications by the Classification Society and / or regulatory bodies
which are not compulsory for the Vessel shall be treated as Owner’s
modifications as stated in 9.1 and 9.2 above, if the Owner elects and agrees in
writing to comply with the same.



  9.6   Subject to Article 2 the Builder reserves the right to make minor
modifications to the Technical Specification and / or Plans found necessary to
suit the local conditions and facilities of the Builder’s shipyard, the
availability of materials and equipment, the introduction of improved
construction and/or production methods, provided that the Builder shall first
have notified the Owner and obtained the Owner’s prior approval in writing.

11

Article 10

Guarantee

         
10.1
  For the period of
twelve (12) months
after delivery of
the Vessel
(“Guarantee
Period”) the
Builder guarantees
the Vessel and her
engines including
all parts and
equipment under
this   Contract. This guarantee
excludes any item which is
supplied by the Owner or
by any other bodies on behalf
of the Owner. This guarantee
is against all defects which
are due to defective material
and/or poor workmanship and are
not a result of accident,
ordinary wear and tear, misuse,
mismanagement, negligence or
other improper acts or
omissions or neglect on the
part of the Owner, its
employees or agents.
 
       
10.2
  Notice of Defects  

 
     


The Owner or its duly authorised representative shall notify the Builder in
writing, or by fax or email, confirmed in writing, within a reasonable time
after discovery of any defect for which claim is made under this guarantee. The
Owner’s written notice shall describe the nature of the defect and the extent of
the damage caused thereby.

The Builder shall have no obligation for any defects, discovered after the
expiry date of the Guarantee Period, unless first notice of such defects is
received by the Builder not later than ten (10) days after such expiry date.

10.3 Remedy of Defects



  a)   The Builder shall remedy at its own expense any defect, against which the
Vessel or any of its parts or equipment is guaranteed under this Article, by
making all necessary repairs and replacements. Such repairs or replacements will
be made at Builder’s shipyard if the Vessel can be conveniently brought there.



  b)   If the Owner and the Builder agree that the replacements or repairs under
this Article cannot be conveniently made at the Builder’s shipyard, the Owner
may have such repairs and/or replacements carried out elsewhere. In such a case
the Builder’s guarantee will not extend to the workmanship involved in making
such replacements or repairs. The Builder shall reimburse the Owner the
documented expenses for such replacements or repairs.



  10.4   In the event a defect or deficiency has been remedied a new guarantee
of 6 (six) months applies for the affected parts after expiration of the
Guarantee Period.



  10.5   The Builder shall use all reasonable endeavours to obtain extended
guarantee periods from the manufacturers and suppliers. In the event that the
normal guarantee periods stipulated by manufacturers or suppliers or various
components of machinery, materials, equipment, and outfit furnished to the
Builder and embodied in the Vessel exceeds the aforesaid guarantee period, such
extended guarantee rights are to be assigned and made available to the Owner by
the Builder.



  10.6   Any defective parts shall be kept by the Owner for 6 (six) months from
date of removal for examination if the Builder notifies the Owner in writing
before removal that it considers this necessary for the settlement of the
Owner’s claim. After such period of 6 (six) months, the Builder shall be deemed
to have waived any need for such evidence. If required by the Builder, the
defective parts shall dispatched at the Builder’s expense for examination by the
Builder. If the claim is rejected by the Parties or ultimately by legal decision
as provided in Article 13 hereof as guarantee claim, the Owner shall refund the
expenses of dispatching the parts to the Builder. If such claim is accepted as
guarantee claim the Builder shall bear all necessary expenses.



  10.7   All forwarding expenses for replacement parts supplied under guarantee
obligation shall be at the Builder’s expense as far as paragraph 10.3 (b) hereof
is concerned. In case of need not to delay the Vessel’s operation, it is the
Builder’s customary practice to dispatch replacement parts by airfreight.



  10.8   The Builder may appoint one (1) Guarantee Engineer(s) for the initial
3 months of guarantee period, if deemed necessary.

The Owner shall provide the Guarantee Engineer(s) with accommodation,
subsistence and ship’s communication at no cost to the Builder.

The Owner shall be liable to and indemnify the Builder for personal injuries,
including death and damages to or loss of properties of the Guarantee
Engineer(s), if such injuries, death, or loss of properties were caused by
negligence of the Owner or its employees or agents.

10.9 Security for Guarantee

As security for the obligation of the Builder to remedy defects under
Article 10.3(a) or to reimburse the Owner for replacement or repair expenses
under Article 10.3(b), Builder shall deliver to Owner a bank guarantee, in a
form and with a first class bank reasonably acceptable to Owner, in the amount
of five percent (5%) of the Contract Price of the Vessel. Such warranty bank
guarantee shall be delivered to Owner on or before the Delivery Date and shall
be effective for a term of the Guarantee Period plus six months from the
expiration of the Guarantee Period. Owner may refuse to accept delivery of the
Vessel and make the final installment payment unless and until Builder delivers
said warranty bank guarantee.

12

Article 11

Delay in Delivery and Deficiencies



  11.1   If the Vessel is delivered later than the Delivery Date, the Builder
shall not be required to pay any liquidated damages for the first fifteen
(15) days thereafter. The Builder shall then pay to the Owner US$2,000/- per day
for each day of further delay as liquidated damages if delivery takes place
beyond the above mentioned period. The Owner may not claim on account of any
delay compensation over and above said liquidated damages or make any other
claim on account of any delay. If the delay in delivery of the Vessel for which
the Builder is responsible shall continue for period of more than forty five
(45) days beyond the Delivery Date as stipulated in Article 3.1 or if the total
cumulative delay in delivery including delays due to force majeure or other
reasons or circumstances whatsoever within or beyond the control of the Builder
totals more than ninety (90) days counted from the Delivery Date the Owner shall
be entitled at its option to :



  i)   reject the Vessel and rescind this Contract. The Builder shall refund
immediately to the Owner, or Owner’s lender if lender so directs, the full
amount the Owner has paid to the Builder under this Contract together with the
original cost of the Owner Furnished Equipment delivered to the Builder, plus
interest thereon at the rate of 2% above prevailing prime rate of DBS Bank,
Singapore from the date following the date of receipt by the Builder of such
pre-delivery installment(s) to the date of payment by the Builder to the Owner
of the refund whereupon this Contract shall be deemed to be rescinded and all
rights, duties, liabilities and obligations of each of the Parties to the other
shall terminate.



  ii)   accept the Vessel at the Contract Price plus or minus any adjustments
pursuant to Article 7 and 9 hereof, minus the liquidated damages, if any,
payable under this Article 11.1 and minus the sum of all other liquidated
damaged due pursuant to this Article 11; or



  iii)   accept the Vessel at a mutually agreed price, provided always that the
maximum liquidated damage payable by the Builder shall not exceed 5% of the
Contract Price.

11.2 Bollard Pull.

Should the bollard pull of the vessel as recorded during the official sea trial
be less than the Bollard Pull contracted in Article 2.8 and should the Builder
be unable to remedy this defect within reasonable time, then the Owner can
reject the Vessel.

In such event the Builder shall refund immediately to the Owner the full amount
the Owner has paid to the Builder under this Contract together with the original
cost of the Owner Furnished Equipment delivered to the Builder, plus interest
thereon at the rate of 2% above prevailing prime rate of DBS Bank, Singapore
from the date following the date of receipt by the Builder of such pre-delivery
installment(s) to the date of payment by the Builder to the Owner of the refund,
whereupon this Contract shall be deemed to be rescinded and all rights, duties,
liabilities and obligations of each of the Parties to the other shall terminate.

11.3 Speed

Should the speed of the vessel as recorded on the official Sea Trial be less
than the Speed specified in Article 2.7, and should the Builder be unable to
remedy this defect within reasonable time then, the Owner can reject the Vessel.

In such event the Builder shall refund immediately to the Owner the full amount
the Owner has paid to the Builder under this Contract together with the original
cost of the Owner Furnished Equipment delivered to the Builder, plus interest
thereon at the rate of 2% above prevailing prime rate of DBS Bank, Singapore
from the date following the date of receipt by the Builder of such pre-delivery
installment(s) to the date of payment by the Builder to the Owner of the refund,
whereupon this Contract shall be deemed to be rescinded and all rights, duties,
liabilities and obligations of each of the Parties to the other shall terminate.

11.4 Fuel Oil Consumption-deleted.

11.5 Deadweight –deleted.

13

Article 12

Insurance and Property



  12.1   Title to the Vessel, to the extent completed and paid for by Owner, and
(to the same extent) title to all work and material performed upon or installed
in the Vessel or placed on board the Vessel, shall vest in the Owner. Title in
all material at the Builder’s shipyard and all material of the Builder located
elsewhere, for use in the performance of the contract work, to the extent that
the Owner has paid for same, shall also be vested in the Owner. However, except
as may otherwise be provided in this Contract, the risk of loss of or damage to
the Vessel and/or all such work and material, along with the corresponding
obligation to insure such risks pursuant to Section 12.2, shall remain with the
Builder until Delivery; and the Owner shall not be deemed to have hereby waived
its rights to require the Builder to replace, at Builder’s expense, defective,
damaged or destroyed workmanship or material, and to deliver the Vessel with the
contract work completed, all in accordance with this Contract. The Builder shall
have an equity in such material and completed contract work in the Builder’s
shipyard and elsewhere to the extent that it has not been paid for by the Owner
and to the extent that it is not incorporated in or installed on the Vessel. In
the event that any Owner Furnished Equipment item is lost or damaged and Builder
is unable to replace or adequately repair such items, Owner shall be entitled to
deduct the Invoice value for the relevant item from the Delivery installment.
Concurrently with Delivery of the Vessel, all risks of loss and damage, as well
as all insurance responsibilities in respect of the Vessel, shall pass to Owner.

Extent of Insurance Coverage



  12.2   The Vessel and/or such parts as shall be constructed and all materials,
engines, machinery, outfit and equipment pertaining to this Contract and within
the premises of the Builder’s shipyard shall immediately be marked with the
Vessel’s Hull Number and shall until delivery of the Vessel be insured by the
Builder at Builder’s expense, with acceptable class insurance companies or
underwriters under coverage corresponding to the London Institute Builder’s
risks clause including trials with the exception of war risks and in accordance
with and subject to the terms of the usual construction policy for a total of
not less than the amount having been paid by the Owner to the Builder of the
Vessel. Builder shall cause its insurers to name Owner and Owner’s lender as
additional insureds under the above insurances, but without liability for
premiums.

14





12.3 (a) Partial Loss of Vessel

In the event the Vessel shall be damaged by any insured cause whatsoever prior
to acceptance thereof by the Owner and in further event that such damage shall
not constitute an actual or a constructive total loss of the Vessel, the Builder
shall repair such damage, satisfactory to the Owner and Classification
requirements without remarks, exceptions or recommendations and to the
provisions of this Contract without additional expense to the Owner. If the
Vessel shall be so damaged by a non insured cause, the Builder may elect to
repair such damage as above or treat the Vessel as a total loss in accordance
with (b) below.

(b) Total Loss of Vessel

In the event the Vessel is determined to be an actual constructive, compromised
or arranged total loss, the Builder and the Owner shall agree as soon as
reasonably practicable after declaration of such total loss but in any event
within twenty-eight (28) days thereafter on one of the following alternatives.



  i)   To build another Vessel in place of the Vessel so lost and deliver it
under this Contract to the Owner provided that the parties shall have agreed in
writing to a reasonable time for the delivery of such Vessel in place of the
lost Vessel, or failing to reach such a decision.



  ii)   The Builder shall refund immediately to the Owner, or to Owner’s lender
if Owner’s lender so directs, in the Full amount of installments paid to the
Builder under this Contract together with the original cost of the Owner
Furnished Equipment delivered to the Builder, plus interest at rate of 2% above
prevailing prime rate of DBS Bank, Singapore whereupon this Contract shall be
deemed to be rescinded and all rights, duties, liabilities and obligations of
each of the Parties to the other shall terminate.

In case of no agreement, the second alternative to apply.



  (c)   The policies required under this contract will require Underwriters to
provide the Owner and Owner’s lender 30 days prior written notice of any policy
cancellation. In the event Builder does not provide proof of equivalent coverage
prior to cancellation, the Owner will have the right but not the obligation to
purchase equivalent coverage and deduct the cost of such coverage from the next
scheduled payment due from Owner to the Builder under this agreement.

The Owner shall receive copies of the policies 10 days prior to keel laying.

15

Article 13

Law applicable and Arbitration



  13.1   This Contract and all other agreements and amendments pursuant and
relating to this Contract shall be construed, interpreted and in all respects
including those of product liability be governed by the Singapore Law.



  13.2   Notwithstanding any translation of this Contract, Documents or any of
the Annexes or Exhibits hereto into any other languages, the English wording
shall prevail.



  13.3   If any dispute arises between the parties hereto in regard to the
design and/or construction of the Vessel, their machinery and equipment, and/or
in respect of the materials and/or workmanship thereof, and/or thereon, or the
Technical Specification or the Plans, the Parties may by mutual agreement refer
the dispute to a classification society or to such other expert as may be
mutually agreed between the parties hereto, and whose decision shall be final,
conclusive, and binding upon the parties hereto.



  13.4   In the event that the Parties hereto do not agree to settle a dispute
according to Sub-Article 13.3 and/or in the event of any other dispute of any
kind whatsoever between the parties and relating to this Contract or its
rescission or any stipulation therein, such dispute etc, shall be submitted to
arbitration under Sub-Article 13.5 below.



  13.5   The dispute or difference shall be referred to arbitrators, one to be
appointed by each party, and such arbitrators shall refer the matter to an
umpire. Alternatively, the parties hereto may agree to refer such dispute or
difference to a single arbitrator agreed between the parties or elected by the
president of the Singapore International Arbitration Centre. Any such reference
shall be deemed to be a submission to arbitration within the meaning of the
Arbitration Act in force from time to time in Singapore.



  13.6   Any such reference to arbitrators shall if related to delay require
such arbitrators to state in any award made the number of days (if any) by which
the Delivery Date shall be extended by reason arising from the dispute or
difference.

13.7 Any arbitration under this Article shall take place in Singapore and in
English language.



  13.8   In the event of any dispute or difference arising or occurring prior to
delivery to, or acceptance by, the Owner of the Vessel being referred to in
arbitration, the parties hereby acknowledge that time is of the essence in
obtaining an award from the arbitrator on such dispute and the parties hereby
agree that the arbitration shall be conducted according to the following
timetable :



  (a)   The claimant in the arbitration to serve points of claim within fourteen
(14) days of the appointment of the arbitrator.



  (b)   The respondent in the arbitration to serve points of defense and points
of counterclaim, if any, within fourteen (14) days thereafter.

16

(c) The claimant to serve points of reply and defense to counterclaim, if any,
within seven (7)
days thereafter and the hearing of the arbitration to commence within twelve
(12) weeks of
the appointment of the arbitrator.Article 14

Miscellaneous

     
14.1
  Right of Assignment
 
   
 
   
 
  The Owner shall not assign this Contract to any other
individual or company unless prior consent of the Builder is
given in writing, such consent shall not be unreasonably
withheld by the Builder provided, however, the Owner may assign
this contract to any indirectly or directly wholly owned
subsidiary or to any affiliate which is 100% owned directly or
indirectly by the ultimate parent of the Owner. The Builder
shall not assign this Contract except as agreed in writing by
the Owner
 
   
14.2
  Patents, Trademarks and Copyrights
 
   
 
   
 
  Machinery and equipment of the Vessel may bear the patent
number, trademarks or trade names of the manufacturers
thereof. The Builder shall defend and save harmless the Owner
from patent, trademarks and copyrights liability, or
claims of patent, trademarks and copyrights infringement of
any nature or kind, including costs and expenses for, or
on account of any patented invention or item subject to
trademark or copyright rights made or used in the
performance of this Contract and also including costs and
expenses of any litigation. The Builder’s indemnity hereunder
does not extend to any Owner’s Furnished Equipment.
 
   
14.3
  General Plans, Specifications and Working Drawings
 
   
 
   
 
  Khiam Chuan Marine Pte Ltd retains the title to the Design as
stated in Exhibit G part 7.1 of this contract. Builder and
Owner undertakes not to disclose or divulge the Technical
Specifications, plans and working drawings, technical
descriptions, calculations, test results and other data,
information and documents concerning the design and
construction of the Vessel and the information contained
therein to any third parties, without the prior written consent
of the other party, excepting where it is necessary for usual
operation, repair and maintenance of the Vessel.
 
   
14.4
  Costs, Taxes and Duties
 
   
 
   
 
  Any and all taxes of any nature whatsoever due as a result of
the performance of this contract by the Builder, including but
not limited to the purchase of equipment and material supplied
by the Builder (imported or purchased from local suppliers),
workforce, payments to sub-contractors will be paid by the
Builder.. Any legal, Consular or Notary expenses in
connection with registration under the Owner’s flag shall be
borne by the Owner.
 
   
14.5
  Assistance to Owner
 
   
 
   
 
  Builder is to provide any and all information and assistance
that maybe requested by Owner and / or Banks that maybe
interested in or have agreed to provide finance for the
Construction of the subject Vessel. Any and all information
provided will be held confidential and used solely for the
intended purpose it has been provided for. If Owners and / or
their Banks with whom an agreement is reached for financing the
construction of the Vessel request any subsequent changes to
the terms of Contract as a result of Owners obtaining finance
then Builder agrees to cooperate and assist in making the
required changes provided these are reasonable. Owner remains
responsible for any additional costs incurred as a result of
any changes being made to the contract terms.
 
   
14.6
  Certificate of Ownership
 
   
 
   
 
  Upon the delivery of the Vessel to the Owner, the Builder shall
deliver to the Owner a Certificate of Ownership in the form
attached hereto as Exhibit “C”.
 
   
14.7
  Address of Contracting parties
 
   

The respective addresses of the Parties for the purposes of the Contract hereof
until further notice are :

a) For commercial notices:

Seabulk Offshore Tug Supply, Inc.
c/o Seabulk Offshore SA
14, Avenue Reverdil
Case Postale 2572
1260 Nyon 2
Switzerland
Tel: +41 22 365 2260

     
 
  For Technical notices:
 
  Seabulk Offshore Tug Supply, Inc.
:c/o Seabulk International Inc.
2200 Eller Drive
PO Box 13038
Fort Lauderdale, Fl 33308, USA
Attention Arthur T. Denning
Tel: (954) 524-4200 Ext 612
Fax: (954) 522-0416
E-mail: tom.denning@sbulk.com
 
   
 
  b)Builder :Labroy Shipbuilding and Engineering Pte Ltd
Address:1, Maritime Square #11-23
HarbourFront Centre
Singapore 099253
Attention: Toh Ho Tay
Tel: +65 6551 5900
Fax: +65 6377 4414
Email: toh@labroy.com.sg
 
   
 
   
14.8
  Language
 
   
 
   
 
  All notices, communications and documents in connection with this contract
shall be in English language.

17

Article 15

Validity



  15.1   This Contract shall become effective the date (Effective Date) when the
Contract is signed on 05 May 2005.



  15.2   Any modifications of and/or changes to this Contract are only valid if
executed in writing and duly signed by all Parties.



  15.3   This Contract has been made in good faith in the English language and
has been signed in two (2) originals in Singapore.

Article 16

Options

16. Owner shall have options for four additional Vessels under the terms and
conditions set forth in Exhibit G, attached hereto and made a part hereof.

     
For and on behalf of
  For and on behalf of
 
   
OWNER
  BUILDER
 
   
/s/ Hubert E. Thyssen
...........................................
  /s/ Tan Boy Tee
.......................................

By : Mr. Hubert E. Thyssen By :Mr. Tan Boy Tee

          WITNESS   WITNESS
/s/ Bryn D. Jones
  /s/ Toh Ho Tay
 
    ...............................  
By: Bryn D. Jones
  By : Toh Ho Tay

EXHIBIT A

     
“Technical Specification”
  Hull No T161
63/5M Anchor Handling Tug
Supply Vessel
Project KCM/Q441 dated 20 Oct 2004
 
   
“Maker List”
  as attached to Technical Specification
 
   
“General Arrangement”
  KCM Drawing No. KCM/Q441-G-1

EXHIBIT B

List of Delivery — Documents

     
-
  Protocol of Delivery and Acceptance
 
   
-
  Builder’s Certificate
 
   
-
  Certificate of Owner ship, EXHIBIT C
 
   
-
  Commercial Invoice
 
   
-
  Results of Sea Trials
 
   
-
  Protocol of Inventory Delivery
 
   
-
  Protocol of Spare Parts Delivery
 
   
-
  Protocol of Fuel, Lubricating Oil and Greases
 
   
-
  Delivery Documentation (Plans, Drawings, Manuals etc.)
 
   
-
  Certificates as defined in Article 2.12
 
   
-
  Test Reports
 
   
-
  Other Documents as listed in Section 105.4 of the Technical Specifications

18

EXHIBIT C

Certificates of Ownership

Pursuant to Article 3 of the Contract dated
        ....................................................................................
by and between
        ....................................................................................................
        .........................
having its registered office at ............................ and
        .....................................................................
        ..........................................................................................
as the Owner, and having its registered
office at
        ...................................................................................................
for the construction and
delivery to the Owner of
        ....................................................................................................
        ............
constructed at
        ........................................................................................
yard,         .............................
(the Builder) hereby makes the following Declaration of Warranty :

In pursuance of the provisions of Article 13.4 of the Contract

(Builder)

dated .................................. hereby transfer to
        ..............................................................................
        ................................................................................
or its nominee referred to as the Owner in the
Shipbuilding Contract the property of the
        ...............................................................................
and
Vessel No. ...................... at ........................ Shipyard free and
clear of any liens, charges, claims,
mortgages or other encumbrances as of this
        ........................................................................
day of
        ........................................................................

.................................
Signature

EXHIBIT D

(Intentionally left blank)

EXHIBIT E

List of Owner’s Supplies
(above those specified in the Specification)

Cabin and bathroom inventories (towel, linen, blankets)

Kitchenware and pantry ware

Mess inventory (china, cutlery, glasses, towels, etc.)

Provisions

Normal tools and portable lifting equipment other than that referred to in the
Technical Specification

Consumables

Additional Spare Parts

Sea charts and books

Ropes and deck inventories besides those indicated in the Technical
Specification

Stores and inventories besides the fixed ones

Medicine outfit

Television & other entertainment equipment above those specified in the
Specification.

19

EXHIBIT F

of the Contract referring to ARTICLE 3 (Time of Delivery), Paragraph 3.4

PROTOCOL OF DELIVERY AND ACCEPTANCE

Know all men by these presents :

That the undersigned,
        ........................................................................................,
the Builder, does
hereby deliver the Vessel as described hereunder at
................................... hour (local time) on the
        ............................... day of ............................ at
        .............................. to ................................ , the
Owner, in accordance with provisions of the Shipbuilding Contract, and Technical
Specifications and plans thereto.

That this Protocol of Delivery and Acceptance does not release Builder from its
responsibilities under the provisions of the ARTICLE 10 entitled “GUARANTEE” of
said Shipbuilding Contract.

In witness whereof, the parties have caused this instrument to be duly executed
on this day of

........................................................................

          OWNER :   BUILDER :
 
    ...................................  
BY :
  BY :
WITNESS:
  WITNESS :
 
    ...................................  
BY :
  BY :

20